Citation Nr: 9914095	
Decision Date: 05/21/99    Archive Date: 05/26/99

DOCKET NO.  95-03 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


ATTORNEY FOR THE BOARD


Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from February 1966 to 
November 1967, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana, which denied entitlement to Dependency 
and Indemnity Compensation (DIC) on behalf of the veteran's 
dependent children, after finding that the veteran did not 
die of a service-related condition.  The appellant is the 
former spouse of the veteran; she and the veteran were 
divorced and she is the legal custodian of the children of 
that marriage.  She timely appealed this determination to the 
Board.

In her Substantive Appeal, which is dated in December 1994 
and was received at the RO the following month, the appellant 
requested that she be afforded a hearing before a Member of 
the Board at the local VA office.  When this matter was 
initially before the Board in May 1997, it was remanded so 
that such a hearing could be conducted.  The Board again 
remanded this matter in September 1998 because the record 
disclosed that, subsequent to the May 1997 REMAND, the 
appellant had neither been scheduled to appear at such a 
hearing nor indicated that she no longer desired to be 
afforded one.  However, the claims folder reflects that in 
January 1999, the RO notified the appellant that such a 
hearing would be held in March 1999.  The hearing notice was 
not returned as undeliverable and the appellant failed to 
report for the hearing.  Since that time, no request for 
rescheduling of the hearing is of record.  Under these 
circumstances, the Board determines that the appellant's 
request for a Board hearing is withdrawn.  See 38 C.F.R. 
§ 20.702 (1998).

In addition, in the introduction to the September 1998 
REMAND, the Board observed that the July 1994 notice to the 
appellant of the May 1994 rating decision also advised her 
that her claims for nonservice-connected death pension 
benefits and for Dependents' Educational Assistance (DEA) 
under Chapter 35, filed on behalf of the children, had been 
denied.  In her November 1994 notice of disagreement, the 
appellant alluded to the desperate need of the children for 
economic assistance in their everyday living, as well as for 
college.  The Board requested that the RO examine that 
document and determine whether it also constitutes a Notice 
of Disagreement (NOD) with respect to these two issues.  The 
Board instructed the RO that if it concluded that it did, it 
should issue a statement of the case (SOC) with respect to 
these issues.  However, the record does not reflect that the 
RO has taken any action with respect to this matter and it is 
again referred to the RO for appropriate action.

Finally, as further noted by the Board in the September 1998 
REMAND, the RO denied accrued benefits in the same July 1994 
letter of notification.  As no document contesting this 
determination was filed within one year of the notification 
letter, this issue is not considered to be in appellate 
status.


FINDINGS OF FACT

1.  The death certificate reflects that the veteran died in 
August 1993, at age 51, due to vascular collapse that was due 
to or a consequence of arteriosclerotic heart and vascular 
disease.

2.  At the time of the veteran's death, service connection 
was not in effect for any disease or disability.

3.  The veteran did not have a cardiovascular condition, 
including arteriosclerotic heart or vascular disease, during 
active duty service or within one during the presumptive 
period following his separation from active duty.  

4.  There is no competent medical evidence that a disability 
of service origin caused, hastened, or substantially or 
materially contributed to cause the veteran's death.
CONCLUSION OF LAW

The claim for service connection for the cause of the 
veteran's death is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by a 
veteran's active service.  38 U.S.C.A. § 1110 (West 1991); 38 
C.F.R. § 3.303 (1998).  When a disease is first diagnosed 
after service, service connection may nevertheless be 
established by evidence demonstrating that the disease was in 
fact incurred during the veteran's service, or by evidence 
that a presumption period applied.  See 38 C.F.R. §§ 3.303, 
3.307, 3.309; Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 
1994).  Where a veteran served 90 days or more and a chronic 
disease, such as cardiovascular disease, including 
hypertension and arteriosclerotic heart disease, becomes 
manifest to a compensable degree within a prescribed period 
after service (for cardiovascular disease, 10 percent within 
one year of termination of such service) such disease shall 
be presumed as having been incurred in service, even though 
there is no evidence of such disease during the period of 
service; the presumption is rebuttable by probative evidence 
to the contrary.  38 U.S.C.A. § 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309 (1998).

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
contributory cause of death.  38 U.S.C.A. § 1101, 1112; 
38 C.F.R. § 3.312(a).  To establish service connection for the 
cause of the veteran's death, the evidence must show that a 
disability incurred in or aggravated by service either caused 
or contributed substantially or materially to cause death.  
38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 3.312 (1998).  
Contributory cause of death is inherently one not related to 
the principal cause.  In determining whether a service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. § 
3.312(c)(1).

The initial question on appeal, however, that must be 
answered with respect to any claim for VA benefits is whether 
the appellant has presented a well-grounded claim of service 
connection.  In this regard, the appellant has the "burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded;" that is, the claim must be plausible and capable 
of substantiation.  See 38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  Although the claim 
need not be conclusive, it must be accompanied by supporting 
evidence; an allegation alone is not sufficient.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).

In order for a claim for service connection to be well 
grounded, there must be competent evidence (lay or medical, 
as appropriate) of:  (1) a current disability; (2) an in-
service injury or disease; and (3) a nexus between the 
current disability and the in-service injury or disease.  
Epps v. Gober, 126 F.3d 1464, 1468 (1997); see also Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).  Where, as here, the 
determinative issue involves medical diagnosis and etiology, 
competent medical evidence to that effect that the claim is 
plausible is required.  Id.  In the absence of evidence of a 
well-grounded claim, there is no duty to assist the claimant 
in developing the facts pertinent to the claim, and the claim 
must fail.  Slater v. Brown, 9 Vet. App. 240, 243 (1996); 
Gregory v Brown, 8 Vet. App. 563, 568 (1996) (en banc); 
Grivois v. Brown, 6 Vet. App. 136, 140 (1994); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).


A review of the veteran's service medical records reveals 
that the veteran was not seen for any complaints or treatment 
of any cardiovascular problems and they are negative for any 
finding or diagnosis of a cardiovascular disorder.  At 
separation from service, the veteran's heart and vascular 
system were each reported as normal.

The earliest evidence of record that the veteran suffered 
from cardiovascular problems is the veteran's death 
certificate.  In this regard, the Board observes that the RO 
diligently made numerous unsuccessful attempts to associate 
with the claims folder treatment records from the physicians 
and hospitals that were identified by the appellant.  The 
health care providers included Methodist Hospital, Gary, 
Indiana; Dr. James Hendricks, Gary, Indiana; and at Memorial 
Hospital, Gulfport, Mississippi; with respect to Dr. 
Hendricks, in an April 1996 statement, the appellant reported 
that he was deceased and that records of his treatment of the 
veteran were unavailable.  The RO also unsuccessfully 
attempted to associate with the claims folder medical records 
from the veteran's former employer, the Inland Steel 
Corporation, East Chicago, Indiana.

There is absolutely no medical evidence of record that 
attributes the veteran's vascular collapse or his 
arteriosclerotic heart or vascular disease to service.  In 
the absence of competent medical evidence indicating that a 
disability of service origin caused, hastened, or 
substantially or materially contributed to cause the 
veteran's death, the claim for service connection is not 
plausible.  

The apellant's primary assertion appears to be that the 
veteran abused alcohol because of his in-service war 
experiences, which led to his heart problems, and, 
ultimately, resulted in his death.  Aside from the facts that 
there is absolutely no diagnosis of alcohol abuse of record, 
and that, even if the veteran's death was related to service-
related alcoholism , the DIC (compensation) benefits the 
appellant seeks may be legally precluded (see 38 U.S.C.A. 
§ 1110; Barela v. West, 11 Vet. App. 280 (1998)), the 
appellant's assertions, alone, cannot establish the claim as 
well grounded.  While the appellant may well believe that the 
cause of her husband's death should be service-connected, as 
a lay person without the appropriate medical training or 
expertise, she is not competent to render a probative opinion 
on such a medical matter.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-5 (1992).  Where, as here, the determinative 
issue involves a medical matter, competent medical evidence 
to the effect that the claim is plausible is required.  See 
Epps, 126 F.3d at 1468; Grottveit, 5 Vet. App. at 91, 93 
(1993).  

In the absence of competent medical evidence to support the 
claim, the claim for service connection for the cause of the 
veteran's death must be denied as not well grounded.  As 
such, the VA is under no duty to assist the veteran in 
developing the facts pertinent to the claim.  See Epps, 126 
F.3d at 1468.  Furthermore, the Board is aware of no 
circumstances in this matter that would put the VA on notice 
that any additional relevant evidence may exist which, if 
obtained, would well-ground the appellant's claim of 
entitlement to service connection.  See McKnight v. Gober, 
131 F.3d 1483, 1485 (Fed. Cir. 1997).

As a final note, the Board recognizes that this issue is 
being disposed of in a manner that differs from that employed 
by the RO, which did not specifically deny the claim as not 
well grounded.  However, the Court has held that when an RO 
does not specifically address the question whether a claim is 
well grounded but rather, as here, proceeds to adjudication 
on the merits, there is no prejudice to the appellant solely 
from the omission of the well-grounded analysis.  Meyer v. 
Brown, 9 Vet. App. 425, 432 (1996).  Moreover, although the 
RO did not provide the appellant with the legal requirement 
of submitting a well-grounded claim, it did explain that the 
claim was being denied because the evidence did not show a 
relationship between the cause of the veteran's death and 
service.  Thus, the duty to inform the  appellant of the 
elements necessary to present a well-grounded claim has been 
met.  See 38 U.S.C.A. § 5103 (West 1991); Robinette v. Brown, 
8 Vet. App. 69, 77-78 (1995).
ORDER

In the absence of evidence of a well-grounded claim, service 
connection for the cause of the veteran's death is denied.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals



 

